Mr. Schell was suspended by the chief of the city fire department. The chief had the right under the ordinance to suspend the fireman for thirty days. From that order there was no appeal. True, if the suspension had been permanent, Schell would have had the right to appeal to the civil service commission, and the denial of that right would have entitled him to institute a proceeding to compel the board to grant him a hearing. However, no order was ever made which in any way tended to separate the fireman from his position. Schell had no complaint and could have gone back to work at the end of the thirty-day period had he so desired.
The majority opinion is contrary to all of our cases dealing with civil service. The proceedings of a civil service commission are judicial in their nature. Price v. Seattle, 39 Wash. 376,81 P. 847; Crouch v. Ross, 83 Wash. 73, 145 P. 87; Stateex rel. Wolcott v. Boyington, 110 Wash. 622, 188 P. 777;Carleton v. Board of Police Pension Fund Com'rs, 115 Wash. 572,197 P. 925; Ford v. Seattle, 117 Wash. 55, 200 P. 568;Ryan v. Everett, 121 Wash. 342, 209 P. 532; State ex rel.Boltin v. Cotterill, 125 Wash. 533, 216 P. 851; Bridges v.Patterson, 135 Wash. 436, 237 P. 998; State ex rel. Beebe v.Seattle, 159 Wash. 392, 293 P. 459; and State ex rel. Tate v.Seattle, 180 Wash. 635, 41 P.2d 784.
In the Carleton case, it appears that the widow of a policeman applied to the pension board for a pension. Her application was rejected, and she brought an action in the superior court seeking a writ of review and asked that she be allowed to introduce evidence in the superior court as if the case were originally triable in that court. This court held, however, that the trial court had no power to receive evidence, and that its jurisdiction to review the proceedings of *Page 342 
a civil service board was limited to the record of the proceedings before that board.
In the Beebe case, this court said:
"Under our repeated holdings therefore, under the provisions of the Seattle charter and other like charters which have been quoted at length in various decisions, the courts have no power to inquire into the cause or reason for the removal. As we have said, the charter and the rules of the civil service commission provide an orderly procedure by which a discharged employee of the city may have the cause of his dismissal investigated, and the courts have no power or authority to alter or amend this procedure. They cannot inquire into the justice of the employee's cause, nor inquire whether the grounds upon which the discharge is based are well founded, unless it be in an extreme case, of which this is not one. Their power is confined to the inquiry whether the officers empowered to make the discharge have in so doing acted within the prescribed rules. [Citing cases.]"
The law being as just stated, how can it be said that a trial court may proceed to allow damages or back pay without first having before it the decision of the civil service commission? The answer is that under our rule the only right a trial court has is to review the record of the civil service commission. There being no record, there is nothing to review. In making this statement, I have in mind that the civil service board of the city of Aberdeen never acted upon this case.
The majority opinion does not discuss the cases to which I have referred for the simple reason that their logic is unanswerable. *Page 343